DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 4-5 and 10 are cancelled.
Claims 1, 3 and 6-9 are currently pending.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2020.
Claims 1 and 3 are under examination herein.
Claims 1 and 3 are rejected.

Response to Amendment
The amendment filed on 23 December 2021 has been entered.  
Amendment of claims 1 and 3 is acknowledged.  
The objection to claim 3 is withdrawn in view of Applicant's claim amendments.
The rejection of claim 10 under 35 USC § 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant's claim amendments cancelling claim 10.
The rejection of claims 2, 4-5 and 10 under 35 USC § 112(b) is withdrawn in view of Applicant's claim amendments cancelling claims 2, 4-5 and 10.

The rejection of claims 2, 4-5 and 10 under 35 USC § 103 is withdrawn in view of Applicant's claim amendment cancelling claims 2, 4-5 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any newly added portions herein are necessitated by claim amendment.
Claim 1 recites “a level of neutrophil to lymphocyte ratio (NLR) and a level of platelet to lymphocyte ratio” are reduced and the specification does not contain a definition for this claim term.  It’s not commonly known in the art what is “a level” of A to B ratio.  A ratio is the quotient of value A to value B.  However, there is no level of ratio described in the specification.  Examiner suggests deleting "level of" before neutrophil in line and before platelet in line 2.  Claim 3 is dependent on claim 1 and is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrients, 8(205), 1-15; previously cited) in view of Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92; previously cited) and Uchinaka (Uchinaka, A. et al., Anti-inflammatory effects of heat-killed Lactobacillus plantarum L-137 on cardiac and adipose tissue in rats with metabolic syndrome, 2018, Scientific Reports, 8:8156, 1-20; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claims 1 and 3, Chen teaches evaluating the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance (Chen Pg. 2, ¶ 3, lines 1-2). Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers (Chen Pg. 12, lines 7-9).  
Regarding the CFU per day, Chen discloses the human dose of LP10, 1x 1010 CFU per day, was modified from previous studies (for mice experiments) (Chen Pg. 2, ¶ 5, line 1).  Mice received daily oral LP10 treatment for 6 weeks: vehicle, 2.05 x 108 CFU/kg (LP10-1X), and 1.03 x 109 CFU/kg (LP10-5X) (Chen Pg. 3, ¶ 2, lines 1-2; LP10-1X is equivalent 1x 1010 CFU per day and LP10-5X is equivalent 5x 1010 CFU per day as evidenced by Pg. 2, ¶ 5 – Pg. 3, lines 1-2: The human dose of LP10, 1x 1010 CFU per day, was modified from previous studies. The mouse LP10 dose (2.05 x 108 CFU/kg) we used was converted from a human equivalent dose (HED) based on body surface area by the following formula from the US Food and Drug Administration: assuming a human weight of 60 kg, the HED for 1 x 1010 colony-forming units (CFU) / 60 (kg) = 16.67 x 107 x 12.3 = a mouse dose of 2.05 x 108 CFU/kg; the conversion coefficient 12.3 was used to account for differences in body surface area between a mouse and a human, as previously described).
Chen suggests LP10 could be used in humans who focus on aerobic endurance training for protective and health purposes (Chen Pg. 12, lines 23-24). 
Chen does not teach the Lactobacillus plantarum is inactivated, a human subject with a level of neutrophil to lymphocyte ratio and a level of platelet to lymphocyte ratio, or the effective amount is 3x1011 CFU per day as recited in claim 1; or the Lactobacillus plantarum TWK10 is inactivated by heat or other physical or chemical treatments as recited in claim 3.
Uchinaka Pg. 1, ¶ 1, line 7).  Treatment with the low or high dose of HK L-137 (heat killed Lactobacillus plantarum) suppressed LV (left ventricular) oxidative stress, inflammation, and fibrosis, without affecting hypertension or LV hypertrophy, in DS (DahlS.Z-Lepr)/obese rats.  In addition, the low dose of HK L-137 ameliorated LV diastolic dysfunction (Uchinaka Pg. 13, ¶ 2, lines 1-4).
Yurtdas teaches the neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation (Yurtdas Abstract Objectives, lines 1-2).  All participants underwent an exercise test (Yurtdas Methods, line 3) and CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group (Yurtdas Results, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chen's method of administering the probiotic composition for improving inflammation after exercise to human subjects to reduce NLR and PLR, in order to mitigate inflammation and the risk of future cardiovascular events as disclosed by Yurtdas (Conclusions, lines 1-3: CSX patients have higher NLR and PLR and slower HRR and lower DTS, similar to CAD patients, suggesting that CSX patients may be at a higher risk for developing cardiovascular events in the future).  One of ordinary skill would be motivated to substitute heat-killed inactivated Lactobacillus plantarum for live Lactobacillus plantarum, because Uchinaka discloses Lactobacillus plantarum suppressed left ventricular oxidative stress, inflammation, and fibrosis (Uchinaka Pg. 13, ¶ 2, lines 1-2). 
Routine optimization of Chen's dosage would have led to the claimed dosage of 3x1011 CFU per day, because Chen teaches that a higher dose results in improved muscle strength and reduced expression of inflammatory markers (Chen Pg. 4, § 3.1 Effects of LP10 on Forelimb Grip Strength, lines 1-2: After supplementation for six weeks, the forelimb grip strengths in the vehicle, LP10-1X, and LP10-5X groups were 120 ± 5, 158 ± 3, and 168 ± 3 g, respectively; lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers). The person of ordinary skill in the art would have found it obvious to optimize through routine experimentation, because Chen discloses a dose of 5x 1010 CFU per day (LP10-5X) and the motivation to try higher doses, because strength improved dose-dependently with LP10 dosage (Chen Pg. 4, § 3.1, lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 12, 14-16 and 19 of U.S. Patent No. 10792317 (Huang) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrients, 8(205), 1-15; previously cited), Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92; previously cited).  Any newly recited portions herein are necessitated by claim amendment.
Patent claims 1, 5-6, 12, 14-16 and 19 recite the same active method step of administering the same probiotic composition comprising live or dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of reducing body fat or controlling obesity.  Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for reducing body fat (Chen Pg. 7, ¶ 6, lines 1-5: We measured the effect of LP10 on the muscle and epididymal fat pad (EFP) mass and relative tissue weight (different tissue weights adjusted for individual BW %). The EFP weight was lower by 34.62% (p = 0.003) and 50.30% (p < 0.0001) with LP10-1X and LP10-5X, respectively, than with vehicle treatment. Trend analysis showed that EFP weight dose-dependently decreased with LP10 supplementation (p < 0.0001)) and inflammation after exercise (Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers).  Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery . 

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10188685 (Chen) in view of Chen (Chen, Y. et al., Lactobacillus plantarum TWK10 Supplementation Improves Exercise Performance and Increases Muscle Mass in Mice, 2016, Nutrients, 8(205), 1-15; previously cited) and Yurtdas (Yurtdaş M., et al., Heart rate recovery after exercise and its relation with neutrophil-to-lymphocyte ratio in patients with cardiac syndrome X, 2014, Coronary Artery Disease, 25(6), 485-92; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Patent claims 1 and 8 recite the same active method step of administering the same probiotic composition comprising live or dead Lactobacillus plantarum with the deposit number CGMCC 13008; however, the patent claims recite a different intended purpose of improving muscle performance and reducing muscle fatigue.  Chen teaches administration of Lactobacillus plantarum LP10/TWK10 for improving exercise performance and reducing muscle fatigue (Chen Abstract, lines 13-15: Long-term Chen Pg. 2, ¶ 3, lines 1-2: we evaluated the effects of L. plantarum TWK10 (LP10) supplementation on exercise performance; Pg. 12, lines 7-9: The possible mechanism by which LP10 increases muscle mass could be that Lactobacillus specific strains reduce inflammation, an effect correlated with the improvement of skeletal muscle atrophy markers). Yurtdas teaches NLR and PLR are measures of systemic inflammation and human subjects with cardiac syndrome and coronary artery disease have higher NLR and PLR and lower heart rate recovery after an exercise test as compared to control subjects (Yurtdas Abstract Objectives, lines 1-2: The neutrophil-to-lymphocyte ratio (NLR) and the platelet-to-lymphocyte ratio (PLR) are measures of systemic inflammation; Methods, line 3: All participants underwent an exercise test; Results, lines 1-2: CSX (cardiac syndrome x) and coronary artery disease (CAD) groups had higher NLR, PLR, and hsCRP (high-sensitivity C-reactive protein), and lower HRR (Heart rate recovery) and DTS (Duke Treadmill Score) values than the control group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method preamble recited in patent claims 1 and 8 to improve inflammation after exercise in human subjects diagnosed with high NLR and PLR, because Chen teaches the method for both therapeutic effects and Yurtdas teaches NLR and PLR correlate to systemic inflammation. 

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.  
Applicant traverses the 103 rejection of claim 1 by arguing 1) Chen does not teach Lactobacillus plantarum is inactivated and Uchinaka cannot cure Chen's deficiency, because Uchinaka discloses non-viable probiotics may be equivalent or even greater to live microbes only in some cases (Arguments Pg. 10-11); 2) Chen does not teach the amended recited effective dosage of 3x1011 CFU per day (Arguments Pg. 11); and 3) Chen and Yurtdas do not disclose the active method step of administering an effective amount of a probiotic composition comprising Lactobacillus plantarum TWK10 to a human subject, wherein a level of neutrophil to lymphocyte ratio and a level of platelet to lymphocyte ratio is reduced after exercise (Arguments Pg. 11-12).
Regarding the first argument, Applicant asserts Uchinaka does not disclose non-viable probiotics are universally more effective than live microbes, because Uchinaka cites another reference, Isolauri, that discloses non-viable probiotics may be equivalent to or greater than live microbes in some examples (Arguments Pg. 10, ¶ 4).  Applicant also argues Uchinaka discloses Lactobacillus plantarum L-137, not TWK10 and the study is performed in rats and not humans (Arguments Pg. 10, ¶ 5). 
Applicant points to Isolauri; however, Isolauri was not relied upon in the 103 rejection and Isolauri's disclosure is irrelevant to the teachings of Uchinaka relied upon in the rejection. Isolauri's disclosure does not have any teachings related to Lactobacillus plantarum. Uchinaka specifically teaches a strain of heat-inactivated Lactobacillus plantarum shows beneficial effects equivalent and greater than live Lactobacillus plantarum can be used in humans who focus on aerobic endurance training for protective and health purposes (Chen Pg. 12, lines 23-24) and inactivation by heat maintains or improves the effects against inflammation.      
  
Applicant's second argument regarding the amended recited effective dosage does not apply to the current rejection necessitated by amendment.  Chen discloses 5x1010 CFU per day (LP10-5X); however, it would have been obvious to optimize the dosage through routine experimentation, because Chen teaches strength improved dose-dependently with LP10 dosage (Chen Pg. 4, § 3.1, lines 4-5: In the trend analysis, absolute forelimb grip strength dose-dependently increased with increasing LP10 dose).

Regarding Applicant's third argument, the active method step in instant claim 1 is "administering a probiotic composition comprising an effective amount of Lactobacillus plantarum TWK10 to the human subject, wherein the Lactobacillus plantarum TWK10 is inactivated; wherein the effective amount is 3x1011 CFU per day".  As detailed in the rejection above, the active method step is disclosed by Chen, Yurtdas and Uchinaka.  
	
	Applicant argues the rejection of claim 3 by stating that Chen does not disclose the limitations of independent claim 1. 
	This argument is not persuasive for the same reasons stated in the section above pertaining to claim 1. 

	Applicant traverses the nonstatutory double patenting rejection of claims 1 and 3 over U.S. Patent No. 10792317 (Huang) in view of Chen and Yurtdas by arguing the patent claims do not recite the same effective dosage of 3x1011 CFU per day (Arguments Pg. 13, ¶ 4). 
	This argument is not persuasive. Patent claim 5 recites the therapeutically effective dosage is greater than or equal to 3x1010 CFU per day. Therefore, the limitation regarding the effective dosage is obvious over patent claim 5. 

	Applicant traverses the nonstatutory double patenting rejection of claims 1 and 3 over U.S. Patent No. 10188685 (Chen) in view of Chen and Yurtdas by arguing the patent claims do not recite the same effective dosage of 3x1011 CFU per day (Arguments Pg. 14, ¶ 2).
	This argument is not persuasive, because patent claim 1 recites the therapeutically effective dosage is at least 1010 CFU per day. Therefore, the limitation regarding the effective dosage is obvious over patent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657